                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION


              GLENN HEAGERTY,
                       Plaintiff,                           CIVIL ACTION FILE NO.
                  v.                                        1:18-CV-01233-CAP-CMS
              EQUIFAX INFORMATION
              SERVICES LLC, and NATIONAL
              CONSUMER TELECOM &
              UTILITIES EXCHANGE, INC.,
                       Defendants.


                                                    ORDER

                   This matter is before the Court on the parties’ joint motion for an extension of

             the discovery deadline to and through April 12, 2019. [Doc. 46].

                   After due consideration, the motion [Doc. 46] is GRANTED. The extended

             discovery period now ends on April 12, 2019. However, as noted in my recent order

             dated March 8, 2019 [Doc. 45] and as set forth in this Court’s Scheduling Order issued

             on June 6, 2018 [Doc. 23 at 3], “no party may file a motion to compel ... arising out of

             a discovery dispute without first obtaining the Court’s permission.” [Id.]. Instead, if

             a party is unable to informally resolve a discovery dispute after conferring with the




AO 72A
(Rev.8/82)
             opposing party, that party should contact the Court’s courtroom deputy, Ms. Angela

             Smith, and request a conference with the Court. [Doc. 23 at 2].

                   Accordingly, if, during this extension period, the parties are unable to resolve

             the discovery matter that is the subject of the parties’ joint motion, Plaintiff’s counsel

             should contact my chambers to set up a teleconference with me. No motions to compel

             may be filed absent the Court’s prior permission.

                   IT IS SO ORDERED, this 10th day of April, 2019.




                                                      CATHERINE M. SALINAS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                         2




AO 72A
(Rev.8/82)
